Appeal by the defendant, as limited by her motion, from a sentence of the County Court, Rockland County (Meehan, J.), imposed December 1, 1994, upon her conviction of grand larceny in the third degree, upon her plea of guilty, the sentence being five years of probation, with 200 hours of community service and 90 days imprisonment running concurrently with the term of probation, as a condition thereof.
Ordered that the sentence is modified, as a matter of discretion in the interest of justice, by vacating the 90-day term of imprisonment imposed as a concurrent condition of the defendant’s probation; as so modified, the sentence is affirmed, and the matter is remitted for further proceedings pursuant to CPL 460.50 (5).
The defendant’s waiver of her right to appeal is unenforceable (see, People v Leach, 203 AD2d 484). In our opinion, the sentence imposed was excessive to the extent indicated. Mangano, P. J., Bracken, O’Brien, Pizzuto and Goldstein, JJ., concur.